       Case 1:19-cr-20631-DPG Document 54-4 Entered on FLSD Docket 10/22/2019 Page 1 of 2




                                                     trHAsEf*BUSINESS
                                                               Printed from Chase for Business




           Check




          Front




                                                                                                  CHASE                            7tgo
                                                                                           JP Mo(Csn   Chas Brnk
                                                                                                 Cls Bltwln
                                                                                             ,6ltoD,   Ml il9a28
                                                                                                       2lno


             PAY TOTHE
             ORDEROF_                                                                                                  *3.650.00
                                                                                                                   $
                  ThrroThouland six Hundr€d   FiRv and   00/100-.-.*r6..-._hh....&..n.^..........*.--.%oor.uns                             6



                                                                                                          oru*<:"                            t


          Back




                                                                           .,91
                                                                           l

                                                                            i,
                                                                            ;l
                                                                            r!.
                                                                               ,
                                                                                 I




                                                                                                                                                    G,
         Post date                            Check#                                 Check amount
         Sep 25,2018                          7190                                   $3,650.00
                                                                                                                                     GOVERNMENT
                                                                                                                                          EXHIBIT
JPMorgan Chase Bank, N.A. Member                             02018JPMorgan Chase & Co.                             Equal O
FDIC                                                                                                                               CASE
                                                                                                                                   NO.

                                                                                                                                   EXHIBIT
                                                                                                                                   NO.
Case 1:19-cr-20631-DPG Document 54-4 Entered on FLSD Docket 10/22/2019 Page 2 of 2




                                                trHAsEf,,BUSINESS
                                                          Printed from Chase for Business




    Check




     Front




                                                                                               CHASE                                            7792
                                                                                      JP   Morlrn ChaleBEnl
                                                                                            615 Brtdsin
                                                                                           ,cnlrm, Mt,19428
                                                                                               9a7h$


        IAII9HE                                                                                                         I
                                                                                                                            $
                                                                                                                                .a,246.65

             FOut Thoupand Two HUndrCd   Fotlvfiye and   66/100il8n"n'h"th'r'd'rtu..:..,.ns{....r.1.6b1....An,...,t,*..n..                  _   OOef.qnS   0




                                                                                                   @-i
                                                                                                                                                           a


        MEMO
                                                                                                                  49rt0iaED6E|&\ru8E                       e


                                                                                                              '


    Back




    Post date                            Check   #                            Check arhount
   sep 26, 2018                          7192                                 $4,24s.6s



                                                         @2018JPMorgan Chase & Co.                                          Equal Opportunity Lender           6
